EXHIBIT 10.1


FORM OF
AMENDED AND RESTATED EMPLOYMENT AND SEVERANCE AGREEMENT


This Amended and Restated Employment and Severance Agreement (this “Agreement”)
dated as of January 23, 2006 (the “Effective Date”) is between Apollo Gold
Corporation, a Yukon Territory Corporation (the “Parent”), and its wholly-owned
subsidiary, Apollo Gold, Inc., a Delaware corporation (jointly and severally
with Parent, the “Employer”) and     (“Officer”).
 
RECITALS


A.    Employer wishes to retain the services of Officer, and Employer and
Officer wish to formalize the terms and conditions of all their agreements and
understandings.
 
B.    Officer’s continued employment by Employer, the mutual covenants stated in
this Agreement, and other valuable consideration, the receipt of which are
acknowledged by Officer and Employer, are sufficient consideration for this
Agreement.
 
AGREEMENT


The parties agree as follows:
 
1.    Employment. As of the Effective Date, Employer will continue to employ
Officer as the __________________, of Employer, and Officer accepts such
employment under the terms described in this Agreement.
 
2.    Resignation as Director. Upon termination of employment, Officer agrees to
resign as a member of the Board of Directors of Apollo Gold, Inc., and of each
of its subsidiaries for which Officer is a member of such company’s Board of
Directors.
 
3.    Term of Employment. Subject to the terms set forth in this Agreement,
Employer agrees to employ Officer and Officer hereby agrees to be employed by
Employer for a period (the “Employment Period”) commencing on the Effective Date
and continuing through February 18, 2006, unless sooner terminated in accordance
with the provisions of this Agreement.
 
4.    Actions of Employer. All actions and decisions of Employer contemplated in
this Agreement will be made by the Board of Directors of Parent.
 
5.    Duties of Officer. Officer’s principal duties on behalf of Employer as of
the Effective Date are as the _______________________ of Employer. In continuing
employment with Employer, Officer will undertake and assume the responsibility
of performing for or on behalf of Employer whatever duties are necessary and
required in such a position, as determined by the Board of Directors of Parent.
 

--------------------------------------------------------------------------------


 
6.    Compensation.
 
a.    Base Salary. As compensation for Officer’s services rendered pursuant to
this Agreement through termination of employment, Employer agrees to pay Officer
an annual salary of U.S. $_________ (U.S. $__________ ______) (the “Base
Salary”), payable in installments in accordance with Employer’s standard payroll
practices, subject to such payroll and withholding deductions as are required by
law or authorized by Officer.
 
b.    Benefits. Officer shall be entitled to participate in the employee
benefits plans offered to all employees of Employer during the Employment
Period, in accordance with the terms of such plans.
 
c.    Expenses. Employer agrees to pay Officer any reasonable and necessary
business expenses incurred by Officer in connection with Officer’s duties, all
to the date of termination of employment.
 
7.    Termination of Employment. Notwithstanding any other provision of this
Agreement, Officer’s employment may be terminated as follows:
 
a.    Expiration. Unless sooner terminated, Officer’s employment shall
automatically terminate at close of business on February 18, 2006. Following
termination of employment pursuant to this Section 7(a), Employer shall pay to
Officer the each of the following:
 
i.    Severance Payment. Within nine (9) days of termination of employment,
Employer shall pay to Officer $__________, which represents (a) all accrued and
unpaid base salary through the date of termination of employment; (b) all
accrued and unpaid vacation pay through December 31, 2005; (c) all other accrued
and unpaid additional entitlements of employment through the date of termination
of employment, except as listed in subsection 7(a)(i)(d); (d) an amount equal to
vacation pay in lieu of vacation for 20 days of 2006 vacation entitlement that
accrued on January 1, 2006, less any days taken prior to termination of
employment; (e) an amount equal to ______ (___) months’ premium for Officer’s
life insurance policy; (f) severance payments in an amount equal to ______ (___)
months of Officer’s Base Salary; and (g) US$__________, which represents
Employer’s contribution to Officer’s tax liability, less the trade in value of
the vehicle that Officer is utilizing immediately prior to the Effective Date
(the “Employer Vehicle”), based on the Kelley Blue Book Trade-In Value of
Employer Vehicle in good condition and with the odometer reading provided by
Officer to Employer in writing as of the Effective Date plus 1,000 miles,
payable in one lump sum, and less applicable deductions and withholdings (the
“Severance Payment”).
 
ii.    Share Payment. Subject to approval from the American Stock Exchange
(“AMEX”) and the Toronto Stock Exchange (“TSX”), Employer shall also pay Officer
(a) _______ (___) months of Officer’s Base Salary, exchanged into Canadian
dollars as reported by the Bank of Canada for the conversion of US dollars into
Canadian dollars, in the form of Parent common shares (the “Shares”) and (b)
US$__________, which represents Employer’s contribution to Officer’s tax
liability ((a) and (b) collectively, the “Shares Payment), less applicable
deductions and withholdings. The number of Shares to be issued to Officer shall
be calculated based on the volume weighted average price five (5) days prior to
Effective Date, as quoted on the TSX. In accordance with the policies of the TSX
and AMEX, Employer shall make an application promptly after the execution and
delivery of this Agreement to obtain the acceptance from each of the TSX and
AMEX of the issuance of the Shares (the "Exchange Consents"), and, if necessary,
shall timely fix the price of the Shares by filing a price reservation form with
the TSX. Employer hereby agrees to deliver the Shares to Officer (in accordance
with the instructions set forth in a side letter between Officer and Employer
dated as of the Effective Date) within nine (9) days of termination of
employment. Within two (2) days of the execution and delivery of the Severance
Agreement and Release, Employer agrees to prepare and deliver to Officer a
prospectus supplement that will provide for the delivery of the Shares to
Officer pursuant to Employer's existing shelf registration. The parties agree
that Employer shall have the right to provide a copy of this Agreement to the
TSX and AMEX as required. Notwithstanding anything in this Agreement to the
contrary, in the event Employer is not able to obtain the necessary approvals
from the TSX or AMEX, Employer and Officer agree and acknowledge that this
Agreement shall be null and void. Receipt by the Parent of a letter from each of
TSX and AMEX providing approval or conditional approval shall be sufficient
proof that Employer obtained the necessary approvals.
 

--------------------------------------------------------------------------------


 
iii.    No Change of Control and Change of Control Payments. Employer shall also
pay to Officer either (i) severance payments in an amount equal to ________
(___) months of Officer’s Base Salary, payable in one lump sum, less applicable
deductions and withholdings, on February 18, 2008, if there has not been a
Change of Control (as defined below) between the Effective Date and February 18,
2008 (the “No COC Payment”), or (ii) in the event there is a Change of Control
between the Effective Date and February 18, 2008, severance payments in an
amount equal to ________ (___) months of Officer’s Base Salary plus a pro rata
bonus payment equal to 35% of ________ (___) months of Officer’s Base Salary,
payable no later than at the closing of the transaction which results in a
Change of Control (the “COC Payment”). Employer agrees to gross up the COC
Payment for an estimate of FICA, federal, and state taxes, utilizing a 33% tax
rate, regardless of the actual rate applicable to Officer, with the gross up
amount computed by dividing the COC Payment amount by 0.67 and subtracting the
COC Payment (the “Gross Up Payment”). Employer will pay to Officer the COC
Payment and the Gross Up Payment together in one lump sum, less applicable
deductions and withholdings. For purposes of this Agreement, “Change of Control”
shall have the meaning set forth in Schedule A.
 
iv.    COBRA Payments or Opt Out Cash Payment. At Officer’s election, Employer
will pay either (i) the COBRA Payments (as defined below), or (ii) the Opt Out
Cash Payment (as defined below) provided that Officer notifies Employer in
writing of Officer’s election no later than February 18, 2006.
 
(1)    COBRA Payments. Provided that Officer timely elects continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), Employer shall pay, on Officer’s behalf, the portion of premiums of
Officer’s medical, prescription drug, dental, and vision coverage under the
Apollo Gold Employee Health Benefit Plan, including coverage for Officer’s
Dependents (as defined below), that Employer paid immediately prior to Officer’s
termination employment with Employer for a period (the “COBRA Period”) of
________ (___) months after the first day of the Officer’s coverage under COBRA
or, if earlier, until the Officer no longer qualifies for such coverage under
COBRA (the “COBRA Payments”). Employer will pay such premiums for Officer’s
eligible dependents only for coverage for which those dependents were enrolled
immediately prior to the date of Officer’s termination of employment (“Officer’s
Dependents”). Officer will continue to be required to pay that portion of the
premium of Officer’s health coverage, including coverage for Officer’s eligible
dependents, that Officer was required to pay as an active employee immediately
prior to the date of Officer’s termination of employment. From the date of
termination of employment through the end of the COBRA Period, Employer agrees
that Officer and Officer’s Dependents shall be entitled to medical, prescription
drug, dental, and vision coverage that is at least as financially beneficial to
the Officer and Officer’s Dependents as the Officer’s and Officer’s Dependents’
coverage immediately prior to the date of termination of employment.
 

--------------------------------------------------------------------------------


 
(2)    Opt Out Cash Payment. Within nine (9) days of termination of employment,
Employer shall pay Officer $18,000 (the “Opt Out Cash Payment”) provided that
Officer executes a COBRA Waiver Form no later than February 18, 2006,
substantially in the form attached hereto as Exhibit B. In the event that
Officer revokes such COBRA Waiver Form at any point during the COBRA election
period, Officer shall reimburse Employer for the entire amount of the Opt Out
Cash Payment within nine (9) days of such revocation.
 
v.    Additional Benefits. Provided that Standard Life Insurance Company
approves the continuation of long term disability benefits and life insurance
benefits to the Officer after termination of employment, Officer shall be
entitled to such coverage under the long term disability and life insurance
policies in place immediately prior to the Termination Date (“Additional
Benefits”) for a period of ____ months (the “Additional Benefits Period”).
Officer will pay the full premiums for such policies from the date Officer’s
employment is terminated until the end of the Additional Benefits Period at such
times and in such a manner as required by such policies (“Officer Payments”).
Beginning on August 19, 2006, Employer will reimburse Officer for that portion
of the premiums of Officer’s long term disability and life insurance policies
which were in place immediately prior to the termination of employment that
Employer was paying on behalf of Employee immediately prior to termination of
employment until the end of the Additional Benefits Period (“Additional Benefits
Payments”). In the event that the long term disability and life insurance
policies lapse or are terminated as a result of Officer’s failure to make
adequate or timely Officer Payments, Employer shall no longer be obligated to
provide the Additional Benefits to Officer (“Forfeited Policy Benefit”). Officer
shall be solely responsible for any required premiums for such policies after
________, 20___. Notwithstanding the foregoing, in the event that Standard Life
Insurance Company does not approve such continuation, each of the Parties agree
to negotiate the portion of the severance package represented by this Section
7(a)(v) in good faith.
 

--------------------------------------------------------------------------------


 
vi.    Title Transfer. Within nine (9) days of termination of employment,
Employer agrees to deliver possession and title of the Employer Vehicle to
Officer (“Title Transfer”).
 
vii.    Employer’s Obligations Subject to Execution of Severance Agreement.
Employer’s obligation to pay or deliver to Officer each of the Severance
Payment; Shares Payment; No COC Payment or the COC Payment, as the case may be;
COBRA Payments or the Opt Out Cash Payment, as the case may be; Additional
Benefits Payments; and Title Transfer is conditioned on the Officer signing a
Severance Agreement and Release substantially in the form attached hereto as
Exhibit A and on the Officer not revoking such Severance Agreement and Release.
 
b.    Resignation. Officer may terminate this Agreement by resigning at any time
for any reason or no reason at all prior to the Termination Date by giving
Employer written notice at least 5 days before the effective date of the
resignation. Following termination of employment pursuant to this section 7(b),
Employer’s only obligation to Officer shall be to pay to Officer all accrued and
unpaid base salary, all accrued and unpaid vacation time, and any reasonable and
necessary business expenses incurred by Officer in connection with his duties,
all to the date of termination of employment and payable in a lump sum, less
applicable deductions and withholdings, within seven (7) days of termination of
employment.
 
c.    For Cause. Employer may terminate Officer’s employment at any time prior
to the Termination Date for Cause. For purposes of this Agreement, “Cause”
means: (i) the failure to follow the written directions of the Board of
Directors of Parent which are not inconsistent with this Agreement or contrary
to applicable law, or contrary to the standards of ethical conduct for attorneys
at law as promulgated by the Supreme Court of the states in which Officer is
admitted to practice law, (ii) failure to correct performance deficiencies after
the receipt of written notice setting forth the performance deficiencies and 15
days to cure such deficiencies, (iii) acts of dishonesty, fraud,
misrepresentation, harassment or employment discrimination, and (iv) indictment
for a felony. Whether Cause exists under this Agreement shall be determined by
the Parent’s Board of Directors in its reasonable discretion. Following
termination of employment pursuant to this Section 7(c), Employer’s only
obligation to Officer shall be to pay to Officer all accrued and unpaid base
salary, all accrued and unpaid vacation time, and any reasonable and necessary
business expenses incurred by Officer in connection with his duties, all to the
date of termination of employment and payable in a lump sum, less applicable
deductions and withholdings, within seven (7) days of termination of employment.
 
d.    Death. This Agreement shall automatically be terminated in the event of
Officer’s death during the term of employment. In the event this Agreement
terminates pursuant to this Section 7(d), Employer shall pay Officer’s successor
under Section 16 herein each of the following: (i) the Severance Payment and
(ii) either the COC Payment or No COC Payment, as the case may be, and each of
(i) and (ii) shall be payable in a lump sum, less applicable deductions and
withholdings, within seven (7) days of termination. In addition, Employer shall
continue to make the COBRA Payments described in Section 7(a)(iii) for Officer’s
eligible dependents that Officer, and Officer’s eligible dependents, would have
been entitled to if the Agreement would have terminated pursuant to Section
7(a).
 

--------------------------------------------------------------------------------


 
8.    Unemployment Compensation. If Officer’s employment ends on February 18,
2006, by operation of this Agreement, Employer will not contest any application
Officer makes for unemployment compensation benefits; provided, however, that
such inaction will not be deemed an admission or waiver for any other purpose
whatsoever, nor will it be admissible as evidence in any future proceedings. The
Employer does not guarantee that any state will approve Officer’s application
for unemployment compensation benefits.
 
9.    Stock Options. All stock options granted to Officer prior to the
termination of Officer’s employment will vest immediately upon termination of
employment. In addition, if Officer’s employment is terminated pursuant to
Section 7(a) or as a result of Employer’s breach of this Agreement, Officer
shall be entitled to exercise such stock options up to and including December
31, 2006. If Officer’s employment is terminated for any reason other than
pursuant to Section 7(a) or as a result of Employer’s breach of this Agreement,
Officer shall forfeit all stock options which are unexercised as of the date of
termination of employment. Employer shall arrange for implementation of a
cashless exercise program for the options and shall pay the cashless exercise
program fees when options are exercised, which program shall be in full force
and effect so that Officer can implement cashless exercise on a same-day basis
within nine (9) days after February 18, 2006. Each of Employer and Officer agree
that in the event the existing option agreements between Employer and Officer,
or the plans under which such options were granted to Officer, contain
provisions which are contrary to this Section 9, this Section 9 shall govern.
 
10.    Confidential Information and Trade Secrets.
 
a.    Confidential Information. Officer acknowledges that information,
observations, and data obtained by Officer, both prior to the Effective Date
while Officer was employed by Employer (or any predecessor whose stock or assets
have been acquired by Employer, if applicable) and after the Effective Date,
concerning the business or affairs of Employer (or any such predecessor, as the
case may be) constitute confidential information, are trade secrets, are the
property of Employer, and are essential and confidential components of
Employer’s business. Officer will not directly or indirectly disclose to any
person or use any of such information, observations or data, except in the
course of Officer’s employment with Employer, and except to the extent that:
 
i.    the information was within the public domain at the time it was provided
to Officer;
 
ii.    the information was published or otherwise became part of the public
domain after it was provided to Officer through no fault of Officer;
 
iii.    the information already was in Officer’s possession at the time Employer
(or a predecessor) disclosed it to Officer, was not acquired by Officer directly
or indirectly from anyone with a duty of confidentiality to Employer (or any
predecessor), and was not acquired by Officer under circumstances in which
Officer already was an employee of or a consultant to Employer (or any
predecessor), or had a duty of confidentiality to Employer (or any predecessor);
 

--------------------------------------------------------------------------------


 
iv.    the information after the Effective date becomes available to Officer
from a source other than Employer (or any predecessor), which source did not
acquire the information directly or indirectly from anyone with a duty of
confidentiality to Employer (or any predecessor); or
 
v.    the information is required to be disclosed (A) by any federal or state
law rule or regulation, including the standards of ethical conduct for attorneys
at law as promulgated by the Supreme Court of the states in which Officer is
admitted to practice law, (B) by any applicable judgment, order, or decree of
any court, governmental agency or arbitrator having or purporting to have
jurisdiction in the matter, or (C) pursuant to any subpoena or other discovery
request in any litigation, arbitration or other proceeding, but if Officer
proposes to disclose the information in accordance with (A), (B), or (C),
Officer will first give Employer reasonable prior notice of the proposed
disclosure of any such information so as to provide Employer an opportunity to
consult with Officer as to the applicability of such law, rule, or regulation or
to appear before any court, governmental agency, or arbitrator in order to
contest the disclosure, as the case may be, and prior to any such disclosure
will redact such information to the maximum extent permissible.
 
vi.    Notwithstanding any other provision in this Agreement, this Section 10 is
not intended to prohibit or restrict Officer from communicating to Employer
(through Employer’s then current and duly appointed executive officers,
directors, or legal counsel) any information or confirming prior legal advice
concerning Employer or any of its past or present subsidiaries or affiliates
(individually each a “Company” and collectively the “Companies”) to whom Officer
has at any time furnished legal services.
 
b.    Return of Documents, Etc. Officer represents and warrants that, prior to
termination of Officer’s employment, Officer will return to the Employer any and
all property, documents, and files, including any documents (in any recorded
media, such as papers, computer disks, copies, photographs, maps,
transparencies, and microfiche) that relate in any way to any Company or any
Company’s business, whether or not developed, produced, or conceived, in whole
or in part, by Officer during the term of his employment with Employer. Officer
agrees that, to the extent that Officer possesses any files, data, or
information relating in any way to any Company or any Company’s business on any
personal computer, he will delete those files, data, or information (and will
retain no copies in any form). Officer also will return any Company tools,
equipment, calling cards, credit cards, access cards or keys, any keys to any
filing cabinets, vehicles, vehicle keys, and all other Company property in any
form prior to the date of termination of Officer’s employment. Officer hereby
expressly acknowledges that the foregoing steps are necessary to protect the
Company’s proprietary interests in its trade secrets, confidential information,
and copyrights, and that Employee is not entitled to use, disclose, or otherwise
benefit from the Company’s proprietary interests.  Officer understands that any
breach of this Section 10(b) will also constitute a misappropriation of the
Company’s proprietary rights, and may constitute a theft of the Companies’ trade
secrets under applicable local, state, and federal statutes, and will result in
a claim for injunctive relief, damages, and/or criminal sanctions and penalties
against Officer by any Company, and possibly others. Notwithstanding the
foregoing, Employer acknowledges that Officer has advised Employer with respect
to the obligation of an attorney at law to maintain client records, acknowledges
that the Companies may be unable as a result of the provisions of this Agreement
to obtain effective assistance of counsel from Officer as a result of the
prohibition of Officer maintaining such records, and hereby knowingly waives in
writing all record keeping obligations with respect to each of the Companies
otherwise imposed upon Officer under applicable laws, including standards of
professional conduct promulgated by the Supreme Courts of the jurisdictions
wherein Officer is admitted to practice law. Employer agrees to maintain all
records that Officer provides to Employer for a period of six (6) years after
the date of termination of Officer’s employment and to keep confidential, to the
extent permissible by applicable law, all of Officer’s personal information
which may be incorporated into such records.
 

--------------------------------------------------------------------------------


 
c.    Non-solicitation. During the 6 months following the last day of Officer’s
employment, Officer will not solicit or attempt to solicit for employment any
person while such person is an employee or officer of Employer or of any
subsidiary of Employer.
 
d.    Non-Disparagement. Officer agrees that he will not disparage, criticize,
or demean Employer, its reputation, employees, directors, officers, services,
manner of conducting business, customers, or suppliers, or any other aspect of
Employer, by any communication whatsoever. Likewise, Employer will not
disparage, criticize, or demean Officer, Officer’s reputation, or any other
aspect of Officer, by any communication whatsoever.
 
11.    Release of Officer. Based on the information known to Employer, Employer
has no intent to bring any claim or action against Officer, nor does Employer
have any intent to investigate or look for additional facts which may change
Employer’s current intent not to bring any claim or action against Officer;
provided, however, if any information comes to Employer’s attention which would
require Employer to conduct an investigation or bring a claim or action against
Officer, Employer can not assure Officer that Employer will not pursue such an
investigation or such claims or actions. Notwithstanding the foregoing, based on
the information known to Employer, Employer considers it highly unlikely that
any information will come to the attention of Employer which would require
Employer to conduct an investigation or pursue any claim or action against
Officer. Notwithstanding the foregoing, if Officer breaches any of Officer’s
obligations under this Agreement, this Section 11 shall be null and void and
Employer may pursue any available remedies against Officer for such breach.
 
12.    Injunctive Relief. Both Officer and Employer expressly acknowledge that
the subject matter of this Agreement is unique, and that any breach of Officer’s
and Employer’s respective obligations under Section 10 is likely to result in
irreparable injury to Employer or to Officer, as the case may be, and the
parties therefore expressly agree that either party will be entitled to obtain
specific performance of this Agreement through injunctive relief and such
ancillary remedies of an equitable nature as a court may deem appropriate. Such
equitable relief will be in addition to, and the availability of such equitable
relief will not preclude, any legal remedies or other remedies which might be
available to such party. If Officer or Employer breaches any provisions in
Section 10, Employer or Officer, as the case may be, is entitled to apply for
equitable relief in any court of competent jurisdiction prior to initiation of
mediation. Employer’s or Officer’s application for temporary injunctive relief
will not limit Employer or Officer from pursuing any other available remedies
for such breach.
 

--------------------------------------------------------------------------------


 
13.    Remedy for Employer’s Breach. If Employer breaches Section 7 or 10 of
this Agreement, the Severance Agreement and Release will be null and void and
Officer may pursue any available remedies against Employer for such breach.
 
14.    Severability. Each provision of this Agreement is intended to be
severable, and if any portion of this Agreement is held invalid, illegal,
unenforceable or void for any reason, the remainder of this Agreement will
nonetheless remain in full force and effect. Any portion held to be invalid,
unenforceable, or void will, if possible, be deemed amended or reduced in scope,
but such amendment or reduction in scope will be made only to the minimum extent
required for purposes of maximizing the validity and enforceability of this
Agreement.
 
15.    Non-Waiver. The failure to enforce any right arising under this Agreement
or any similar agreement on one or more occasions will not be deemed or
construed to be a waiver of that right under this Agreement or any other
agreement on any other occasion, or of any other right on that occasion or any
other occasion.
 
16.    Successors and Assigns. This Agreement is binding upon, and will inure to
the benefit of, Employer and Officer, and their respective heirs, personal and
legal representatives, successors, and assigns and is binding upon and will
inure to the benefit of any person or entity succeeding Employer, by merger,
consolidation, purchase of assets or stock, or otherwise, but the interests of
Officer under this Agreement are not subject to the claims of Officer’s
creditors, and may not be voluntarily or involuntarily assigned, alienated or
encumbered, except as required by law. If Officer dies before all payments or
other benefits under this Agreement are paid out, Officer’s spouse, or if none,
Officer’s personal representative, shall be paid such amounts when due, and
shall have the right and authority to enforce any provision of this Agreement.
 
17.    Payment of Officer’s Fees and Expenses. Employer shall pay for all
reasonable legal fees and expenses incurred by the Officer as a result of,
first, the Officer’s obtaining legal or other professional representation
concerning negotiations leading up to the final draft of this Agreement and
Officer’s entitlements under this Agreement, up to $5,000; second, as a result
of the Officer’s obtaining legal or other representation to obtain or enforce
Officer’s right to any benefits, payment or other entitlement under this
Agreement, if the Officer substantially prevails in such effort; and, third, the
Officer’s obtaining legal or other professional representation in connection
with any tax audit or proceeding to the extent such cost is attributable to any
payment or benefit provided hereunder and not attributable to any action or
inaction of the Officer.
 

--------------------------------------------------------------------------------


 
18.    Defaults in Payments. If Employer fails to make payments to Officer
pursuant to the terms of this Agreement, any such due and unpaid amounts shall
bear interest daily as of the date such payment was due and payable until paid
in full, at a rate equal to twelve (12%) per annum compounded daily, or
0.0328767% per day.
 
19.    Tax Defense and Indemnity.  In the event that the Internal Revenue
Service (“IRS”) notifies Officer that the IRS has selected any or all of
Officer’s 2006, 2007, or 2008 federal income tax returns for examination and one
of the issues of the examination is, or appears to Officer to potentially
involve, a determination of whether or not Code Section 4999 (regarding excise
tax on golden parachute payments) or Code Section 409A (regarding inclusion in
income of deferred compensation), Officer shall immediately notify Employer of
that fact. Employer shall have the right to represent Officer with respect to
those issues, and Officer shall cooperate with Employer in such representation,
including promptly providing Employer (or its designated lawyer and/or CPA) with
a power of attorney on IRS Form 2848 to represent Officer. Officer may also
provide such a power of attorney to Officer’s designated representative(s), but
on all issues regarding Code Sections 4999 and 409A, Employer shall have
exclusive authority from Officer to deal with the IRS and in any subsequent tax
litigation, including settlement of such issues. In the event an IRS or court
determination results in additional tax, penalty, and/or interest to Officer,
Employer shall reimburse Officer the aggregate amount of such tax, penalty,
and/or interest plus an additional amount of 50% of the aggregate tax, penalty,
and/or interest, which is intended to reimburse Officer for taxes on the
aggregate amount at the rate of 33% (recognizing that the tax reimbursement is
itself taxable).
 
20.    Notices. All notices, requests, demands, claims, and other communications
under this Agreement must be in writing. Any notice, request, demand, claim, or
other communication under this Agreement will be deemed duly given only if it is
sent by registered or certified mail, return receipt requested, postage prepaid,
or by courier, hand-delivery, or by telecopy or facsimile, and must be addressed
to the intended recipient as follows:
 
If to Employer:
Apollo Gold Corporation
Attention: President and Chief Executive Officer
5655 S. Yosemite Street
Suite 200
Greenwood Village, CO 80111
Telephone: 720-886-9656
Facsimile: 303-524-3280
 
If to Officer:
______________________
______________________
______________________
Telephone: _____________
Facsimile: ______________    
 
Notices will be deemed given and received three days after mailing if sent by
certified mail, when delivered if sent by courier, and one business day after
receipt of confirmation by person or machine if sent by telecopy or facsimile
transmission. Either party may change the address to which notices, requests,
demands, claims and other communications under this Agreement are to be
delivered by giving the other party notice in the manner set forth above.
 

--------------------------------------------------------------------------------


 
21.    Governing Law and Forum. Employer and Officer acknowledge and agree that
the State of Colorado has a substantial connection with this Agreement. This
Agreement will therefore be governed by and construed according to the internal
laws of the State of Colorado, without regard to conflict of law principles. The
parties further agree that any action brought to enforce this Agreement must be
brought exclusively in a state or federal court of competent jurisdiction
located in Denver, Colorado, and the parties consent to personal jurisdiction of
such courts and waive any defense of forum non-conveniens. Without limiting the
generality of the foregoing, Parent expressly waives its rights, if any, to
contest the enforceability in Canada or any other jurisdiction of any judgment
of such courts of competent jurisdiction located in Denver, Colorado, under The
Hague Convention on the Recognition and Enforcement of Foreign Judgments in
Civil and Commercial Matters or any similar treaty or law.
 
22.    Acknowledgement by Officer. Officer has been afforded the opportunity to
read, reflect upon and consider the terms of this Agreement, has been afforded
the opportunity to discuss this Agreement with Officer’s attorney or other
advisor or counselor, has read this entire Agreement, fully understands its
terms, has voluntarily executed this Agreement, and has retained one executed
copy of this Agreement for Officer’s records.
 
23.    Joint and Several Liability. Parent and Employer shall be jointly and
severally liable for all of the obligations of the Employer under this
Agreement, notwithstanding that the Officer is employed by Employer, with
respect to employee services performed in the United States. Parent hereby
acknowledges and agrees that it receives direct and indirect benefits under this
Agreement and shall not contest the validity or enforceability of this Agreement
on grounds of lack of consideration, the absence of an employment relationship
between Officer and Parent, or otherwise.
 
24.    Integration Clause and Modification. This Agreement; the Indemnification
Agreement by and between Parent and Officer dated ______________ and the Amended
and Restated Indemnification Agreement by and among Apollo Gold, Inc., Apollo
Gold Finance, Inc., Montana Tunnels Mining, Inc. and Officer dated
______________ (collectively, the “Indemnity Agreements”); and, except as
modified by this Agreement, the existing option agreements between Employer and
Officer or the plans under which Officer’s existing options were issued are the
complete and exclusive statement of the agreement between the parties and
supersedes all proposals, prior agreements and all other communications between
the parties, oral or in writing, relating to the subject matter of this
Agreement, including, without limitation, the Amended and Restated Employment
Agreement by and among Parent, Employer, and Officer dated _____________ and any
previously executed option agreement. This Agreement may be amended or
superseded only by an agreement in writing, signed by Officer and Employer’s
duly authorized officer.
 

--------------------------------------------------------------------------------


 
25.    Continuing Rights to Indemnity. Anything in this Agreement to the
contrary notwithstanding, Officer shall be entitled to the benefit of all
present and future rights to defense, indemnification, and/or advancement of
expenses under the Employers’ and their subsidiaries’ certificates of
incorporation and bylaws, under the Delaware General Corporation Law and other
similar laws, and under the indemnity agreements to which Officer is a party or
a beneficiary. Without limiting the generality of the foregoing, Officer shall
be entitled to all rights provided for under the Indemnity Agreements. The
Employer shall maintain in effect for a period of six (6) years after the
Effective Date, director and officer liability coverage in a form not
substantially different from the Employers’ current director and officer
liability policy as of the date of termination.
 
26.    Survival. The provisions of Sections 7 through 26 of this Agreement shall
survive the termination of this Agreement.
 
ACCEPTED AND AGREED WITH THE APPROVAL OF ITS BOARD OF DIRECTORS:
 

PARENT:   EMPLOYER: APOLLO GOLD CORPORATION   APOLLO GOLD, INC.          
                  By:       By:      Title:       Title:   



 
ACCEPTED AND AGREED:
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


DEFINITION OF “CHANGE OF CONTROL”
FOR AMENDED AND RESTATED EMPLOYMENT AND SEVERANCE AGREEMENTS
 
1.    Change of Control means one or more of the following events, under the
following guidelines:
 
(a)    Change in Ownership. Any one person, or more than one person acting as a
group (as defined in Section 1(d), acquires ownership of stock of the Parent
that, together with stock held by such person or group, constitutes more than
50% of the total fair market value or total voting power of the stock of the
Parent. However, if any one person or more than one person acting as a group is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Parent, the acquisition of additional stock by the
same person or persons shall not be considered to cause a change in the
ownership of the Parent (or to cause a change in the effective control of the
Parent, within the meaning of Section 1(b)). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Parent acquires its stock in exchange for property will
be treated as an acquisition of stock for this purpose.
 
(b)    Change in Effective Control. Either (a) any one person, or more than one
person acting as a group (as determined under Section 1(c)), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Parent
possessing 35% or more of the total voting power of the stock of the Parent, or
(b) a majority of members of the Parent’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Parent’s board of directors prior to the
date of the appointment or election;
 
(c)    Persons Acting as a Group. For the purposes of this Section 1, persons
will be not be considered to be acting as a group solely because they purchase
or own stock, or purchase assets, of the Parent at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are the owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock or assets, or similar business
transaction with the Parent. If a person, including an entity, owns stock in
such a corporation and in the Parent at a time that both of the corporations
enter into a merger, consolidation, purchase or acquisition of stock or assets,
or similar transaction, such shareholder is considered to be acting as a group
with other shareholders in a corporation only with respect to, and to the extent
of, the ownership in that corporation prior to the transaction giving rise to
the change and not with respect to the ownership interest in the other
corporation.
 
(d)    Attribution. For purposes of this Section 1, the attribution rules of
Code Section 318 shall apply to determine stock ownership. Stock underlying a
vested option is considered owned by the individual who holds the vested option
(and the stock underlying an unvested option shall not be considered owned by
the individual who holds the unvested option). For purposes of the preceding
sentence, however, if a vested option is exercisable for stock that is not
substantially vested (as defined by Income Tax Regulations Sections 1.83-3(b)
and (j)), the stock underlying the option is not treated as owned by the
individual who holds the option.
 
(e) Interpretation under Code Section 409A. The definition of Change of Control
under this Section 1 is intended to comply with applicable definitions and
requirements of Code Section 409A(a)(1)(B)(2)(v), Internal Revenue Service
Notice 2005-1, Q&A 11-14, and Income Tax Proposed Regulations
Section 1.409A-3(a)(5) and shall be interpreted consistently therewith.
Furthermore, to the extent that further Internal Revenue Service guidance,
including notices, rulings, regulations, etc., are issued subsequent to such
Proposed Regulations and modify the applicable change in control event
definitions and requirements, the definition herein of Change of Control shall
be deemed to have been modified accordingly as of the effective date of such
change as set forth in such guidance.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF
SEVERANCE AGREEMENT AND RELEASE


This SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made by and among (i)
___________________ (“Officer”) and Apollo Gold Corporation (the “Parent”) and
Apollo Gold, Inc. (jointly and severally with Parent the “Company”). The Company
and Officer are referred to collectively as the “Parties” and individually as a
“Party.”
 
RECITALS


WHEREAS, Officer’s employment with the Company ended effective _________;
 
WHEREAS, this Agreement sets forth below the terms and conditions of an amicable
settlement and a full accord and satisfaction of all and all potential claims
and disputes between Officer and the Company; and
 
WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.
 
NOW THEREFORE, in consideration of the mutual promises and undertaking contained
herein, the sufficiency of which is acknowledged by the Parties, the Parties to
this Agreement agree as follows.
 
TERMS
1.    Separation and Effective Date. Officer’s employment with the Company ended
on _____________. This Agreement shall become effective (the “Effective Date”)
on the eighth day after Officer’s execution of this Agreement, provided that
Officer has not revoked Officer’s acceptance pursuant to Section 8(e) below.
 
2.    Severance Payments. After the expiration of the Effective Date, and on the
express condition that Officer has not revoked this Agreement, the Company will
pay Officer severance payments in an amount and in the manner set forth in
Section 7(__) of the Officer’s Amended and Restated Employment and Severance
Agreement dated _________ __, 2006 (the “Employment Agreement”), less applicable
withholdings and deductions (the “Severance Payments”). The Severance Payments
will be in check form and mailed to Officer or direct deposited to an account
designated by Officer.
 
3.    General Release.
 
(a)    In consideration of the Severance Payments by the Company to Officer
pursuant to Section 2 above, Officer, individually and on behalf of Officer’s
successors, heirs, subrogees, assigns, principals, agents, partners, associates,
attorneys, and representatives, voluntarily, knowingly, and intentionally
releases, remises, waives, acquits, and discharges the Company and its
predecessors, successors, parents, subsidiaries, affiliates, and assigns and
each of their respective officers, directors, principals, shareholders, agents,
attorneys, insurers, representatives, board members, and employees, from any and
all actions, causes of action, claims, demands, losses, damages, costs,
expenses, judgments, liens, indebtedness, liabilities, and attorneys’ fees
(including, but not limited to any claims of entitlement for attorneys’ fees
under any contract, statute, or rule of law allowing a prevailing party or
plaintiff to recover attorneys’ fees), of every kind and description from the
beginning of time through the Effective Date (the “Released Claims”).
 
 
-1-

--------------------------------------------------------------------------------

 
 
(b)    The Released Claims include, but are not limited to, those which arise
out of, relate to, or are based upon: (i) Officer’s employment with the Company
or the termination thereof; (ii) statements, acts, or omissions by the Parties,
whether in their individual or representative capacities; (iii) express or
implied agreements between the Parties and claims under any severance plan
(except as provided herein); (iv) any stock or stock option grant agreement, or
plan (except as provided herein); all federal, state, and municipal statutes,
ordinances, and regulations, including, but not limited to, claims of
discrimination based on race, age, sex, disability, whistleblower status, public
policy, or any other characteristic of Officer under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans and
Disabilities Act, the Fair Labor Standards Act, the Equal Pay Act, Title VII of
the Civil Rights Act of 1964 (as amended), the Family and Medical Leave Act, the
Employee Retirement Income Security of 1974, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, the Employment Relations Act
of 1999, or any other federal, state, or municipal law prohibiting
discrimination or termination for any reason; (vi) state and federal common law;
and (vii) any claim which was or could have been raised by Officer, including
any claim that this Agreement was fraudulently induced.
 
4.    Unknown Facts. This Agreement and the Released Claims include claims of
every nature and every kind, whether known or unknown, suspected or unsuspected,
past or present. Officer hereby acknowledges that Officer may hereafter discover
facts different from, or in addition to, those which Officer now knows or
believes to be true with respect to this Agreement, and Officer agrees that this
Agreement, and Officer agrees that this Agreement and the release contained
herein shall be and remain effective in all respects, notwithstanding such
different or additional facts or the discovery thereof.
 
5.    No Admission of Liability. The Parties agree that nothing contained
herein, and no action taken by any Party hereto with regard to this Agreement,
shall be construed as an admission by any Party of liability or of any fact that
might give rise to liability for any purpose whatsoever.
 
6.    No Assignment. Officer hereby covenants and warrants that Officer has not
assigned or transferred to any person any portion of any claims which are
released, remised, waived, acquitted, and discharged in Section 3 above.
 
 
-2-

--------------------------------------------------------------------------------

 
 
7.    No Application. Officer agrees to waive reinstatement to employment with
the Company. Officer further promises not to apply in the future for employment
with the Company or any parent corporation of the Company, or their respective
subsidiaries, successors, or assigns. Officer understands that the Company will
not consider, and is under no obligation to consider, any such application
submitted by Officer.
 
8.    Warranties. Officer warrants and represents as follows:
 
(a)  Officer has read this Agreement and agrees to the conditions and
obligations set forth in this Agreement.
 
(b)  Officer voluntarily executes this Agreement after having been advised by
the Company to consult with legal counsel and after having had opportunity to
consult with legal counsel and without being pressured or influenced by any
statement or representation or omission of any person acting on behalf of the
Company, including, without limitation, the officers, directors, board members,
committee members, employees, agents, and attorneys for the Company.
 
(c)  Officer has no knowledge of the existence of any lawsuit, charge, or
proceeding against the Company or any of its officers, directors, board members,
committee members, employees, or agents arising out of or otherwise connected
with any of the matters herein released.
 
(d)  Officer has full and complete legal capacity to enter into this Agreement.
 
(e)  Officer has had at least twenty-one (21) days in which to consider the
terms of this Agreement. In the event that Officer executes this Agreement in
less time, it is with the full understanding that Officer had the full
twenty-one (21) days if Officer so desired and that Officer was not pressured by
the Company or any of its representatives or agents to take less time to
consider the Agreement. In such event, Officer expressly intends such execution
to be a waiver of any right Officer had to review the Agreement for a full
twenty-one (21) days.
 
(f)  Officer understands that this Agreement waives any claim Officer may have
under the Age Discrimination in Employment Act. Officer may revoke this
Agreement for up to seven (7) days following its execution, and this Agreement
shall not become enforceable and effective until seven (7) days after such
execution. If Officer chooses to revoke this Agreement, Officer must provide
written notice to the President and Chief Executive Officer of the Company by
hand delivery and by facsimile within seven (7) calendar days of Officer’s
execution of this Agreement. If Officer does not revoke within the seven (7) day
period, the right to revoke is lost.
 
(g)  Officer admits, acknowledges, and agrees that Officer is not otherwise
entitled to the Severance Payments set forth in Section 2, and that such
Severance Payments are good and sufficient consideration for this Agreement.
Officer admits, acknowledges , and agrees that Officer has been fully and
finally paid or provided all wages, compensation, vacation, expenses, bonuses,
stock, stock options, or other benefits from the Company which are or could be
due to Officer from the Company.
 
(h)  Officer has not taken any action or made any statement adverse to the
Company’s interests prior to signing this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
9.    Severability. If any provision of this Agreement is held illegal, invalid,
or unenforceable, such holding shall not affect any other provisions hereof. In
the event any provision is held illegal, invalid, or unenforceable, such
provision shall be limited so as to effect the intent of the Parties to the
fullest extent permitted by applicable law. Any claim by Officer against the
Company shall not constitute a defense to enforcement by the Company.
 
10.    Enforcement. The releases contained herein do not release any claims for
enforcement of the terms, conditions, or warranties contained in this Agreement.
The Parties shall be free to pursue any remedies available to them to enforce
this Agreement.
 
11.    Survival of Employment Agreement Terms. This Agreement in no way affects
or alters the surviving provisions set forth in Section 26 of the Employment
Agreement. Those provisions are hereby incorporated by reference and serve as
part of the consideration for this Agreement. The Parties agree to continue to
abide by the surviving provisions set forth in Section 27 of the Employment
Agreement to the extent that those provisions impose any obligations upon each
respective Party.
 
12.    Entire Agreement. This Agreement, and the surviving provisions set forth
in Section 27 of the Employment Agreement, constitute the entire agreement
between the Parties with respect to the subject matter contained herein. This
Agreement supersedes any and all prior oral or written promises or agreements
between the Parties, except as otherwise provided herein. Officer acknowledges
that Officer has not relied on any promise, representation, or statement other
than those set forth in this Agreement. This Agreement can not be modified
except in writing signed by all Parties.
 
13.    Venue and Applicable Law. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Colorado, without regard
to its conflicts of law provisions. Venue and jurisdiction shall be in the
federal or state courts in Denver, Colorado. If a Party is required to initiate
an action in court to enforce this Agreement, the prevailing Party shall be
entitled to its costs and attorneys' fees from the other Party, to the extent
such costs and fees are related to the enforcement of this Agreement.
 
14.    Counterparts. This Agreement may be executed in identical counterparts,
which, when considered together, shall constitute the entire agreement among the
Parties.
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREOF, and intending to be legally bound, the Parties have executed
this Agreement as of the Effective Date.
 
OFFICER:
 

STATE OF COLORADO )       ) ss.     COUNTY OF DENVER )    

 
The foregoing instrument was acknowledged before me this ______ day of
_________, 2006, by __________________.


Witness my hand and official seal.


My commission expires ____________________.






[SEAL]         

--------------------------------------------------------------------------------

Notary Public
 
 
-5-

--------------------------------------------------------------------------------

 

APOLLO GOLD CORPORATION
 



--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------


 

STATE OF COLORADO )       ) ss.      COUNTY OF DENVER )    

 
The foregoing instrument was acknowledged before me this ______ day of   , 2006,
by ___________________________________, as      for Apollo Gold Corporation.


Witness my hand and official seal.


My commission expires ____________________.






[SEAL]

--------------------------------------------------------------------------------

Notary Public
 
 
-6-

--------------------------------------------------------------------------------

 

APOLLO GOLD, INC.
 



--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------






STATE OF COLORADO )       ) ss.      COUNTY OF DENVER )    



The foregoing instrument was acknowledged before me this ______ day of _______,
2006, by ___________________________________, as __________________ for Apollo
Gold, Inc.


Witness my hand and official seal.


My commission expires ____________________.
 


[SEAL]

--------------------------------------------------------------------------------

Notary Public

               
-7-

--------------------------------------------------------------------------------

 